Citation Nr: 0000043	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  95-34 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for psychophysiologic 
gastrointestinal reaction, currently rated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




INTRODUCTION

The veteran had active military service from February 1943 to 
January 1947.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) 
from a November 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The Board in September 1997 remanded the case to 
the RO for further development.  The case has recently been 
returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's psychophysiologic gastrointestinal reaction 
results in no more than definite impairment of social and 
industrial adaptability with disturbance of affect and mood 
and decrease in work efficiency but without deficiencies in 
most areas or difficulty in establishing and maintaining 
effective relationships.

2.  The veteran's psychophysiologic gastrointestinal reaction 
has not rendered his psychiatric disability picture unusual 
or exceptional in nature, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for psychophysiologic gastrointestinal reaction have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.132, Diagnostic Code 9502 (effective 
prior to November 7, 1996); 38 C.F.R. § 4.130 (effective 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the RO in 1961 granted service 
connection for psychophysiologic gastrointestinal reaction 
and assigned a 10 percent rating under Diagnostic Code 9502 
criteria.  The current 30 percent disability evaluation has 
been in effect since September 1968.

The record shows several VA medical examinations have been 
completed in connection with claim for increase filed in late 
1993.  This record has been supplemented with contemporaneous 
VA outpatient treatment records, private medical treatment 
records and personal hearing testimony.  

On a VA examination in July 1992, the veteran reported 
gastrointestinal bloating, indigestion, diarrhea and 
abdominal pain.  He also reported fatigue, sadness, sleep 
disturbance and loss of concentration.  The veteran stated 
that he last worked about 10 years ago.  Objectively, the 
examiner found that he cooperated well and showed a poverty 
of speech with marked concreteness.  Though content was 
unremarkable, mood was depressed and his affect blunted.  He 
was oriented to time, date and place but had impaired recent 
memory and markedly decreased concentration.  He could not 
perform simple numerical calculations and he had fair 
judgment and insight.  The examiner recommended a 
neuropsychological evaluation.  The Axis I diagnoses were 
mild major depression, psychological factors affecting 
physical condition, rule out dementia.  Irritable bowel 
syndrome was included on Axis III.  He did not appeal the RO 
determination of December 1992 that continued the 30 percent 
rating.

The next pertinent communication was the veteran's letter in 
October 1993 seeking an increased rating.  He reported to a 
VA examiner in September 1994 that he had good sleep, 
concentration, appetite and energy.  He denied problems with 
anger and denied a depressed mood.  He stated that he had a 
nervous stomach and that his "bowels are locked".

The examiner found the veteran with fair attention, slow to 
respond to questions, good eye contact, fair rapport and good 
hygiene.  His speech was slow, affect full range and thought 
processes were goal directed with no looseness of 
associations or flight of ideas.  Thought content was 
unremarkable.  He was alert and oriented in three spheres.  
He recalled two of three objects in five minute and regarding 
concentration he was able to give the days of the week 
backwards.  His judgment and insight were fair.  The Axis I 
diagnosis was history of psychophysiologic gastrointestinal 
reaction and included on Axis III was history of 
gastrointestinal bleed by patient report. 

Private medical treatment reports in July 1994 show 
complaints of gas, no pain and an assessment of a form of 
irritable bowel syndrome.  An August 1996 examination noted 
relief of gas seemed to occur with Ex-Lax and Maalox.  In 
November 1996 he again complained of gas and his bowel 
function.  No diagnosis was entered on this occasion or in 
late 1997 and early 1998 when his complaints included 
constipation and occasional rectal irritation worse when he 
passed hard stools. 

The report of private hospitalization in early 1996 for 
dizziness showed a physical examination found normal active 
bowel sounds, a soft and nontender abdomen without rebound or 
guarding.

A private examination for intermittent epigastric pain in 
July 1996 included a symptom history of bloating and burning 
type pain and occasional nausea.  Past history noted peptic 
ulcer disease and remote gastrointestinal bleed and 
depression.  The veteran was described as well nourished and 
in no acute distress.  He had a flat and soft abdomen, 
normoactive bowel sounds, and no direct rebound tenderness, 
masses or organomegaly.  The impressions included 
intermittent epigastric pain, intermittent nausea, chronic 
constipation and recent onset chest pain.  After further 
evaluation August 1996 mild erosive gastritis, chronic 
constipation and intermittent chest pain probably cardiac in 
etiology were reported.   

VA examination in August 1996 shows the veteran complained of 
constipation, bloating, nervous stomach, occasional vomiting 
and intermittent diarrhea with symptoms present continually.  
He was found in no acute distress, maximum weight was current 
weight of 212 pounds and he was anemic.  Upper 
gastrointestinal study was noted.  The diagnoses were 
gastroesophageal reflux disease and irritable bowel syndrome.

A private psychiatric assessment in June 1997 shows he 
complained of his stomach, decreased energy and 
concentration.  He was found with more intact long-term 
memory than new learning and that medication may be 
implicated.  There was no evidence of depression, no 
psychosis or paranoia.  He was described as minimally unkempt 
(poverty related).  He had decreased fluency and some 
difficulty word finding.  His mood was euthymic but he had a 
decreased range of affect.  He showed normal thought 
processes, no delusions, illusions or hallucinations.  His 
abstraction was quite poor and his attention was good.  He 
showed decreased short term and long term memory and fairly 
good insight.  The assessment was complaint of memory with 
diffuse cognitive impairments that suggested mild dementia 
and/or intercurrent deliria secondary to medication with 
likely etiology small vessel disease in deep mesial or 
periventricular areas.  The diagnosis was cognitive disorder 
not otherwise specified, rule out vascular dementia, and rule 
out deliria.  Another report of examination also showed 
history of ulcer reported in the multiaxial assessment and 
essentially the same psychiatric diagnoses.   

On a VA psychiatric examination of the veteran in November 
1997 the examiner reported that rapport was easily 
established and maintained throughout the interview.  The 
veteran was described as neat and cleanly dressed.  His 
thought processes were goal directed with hallucinations 
denied and no evidence of delusions or ideas of reference.  
His speech was normal, his mood euthymic and his affect full 
range and appropriate to content of speech.  His judgment and 
insight appeared intact and he was described as alert and 
fully oriented.  The examiner found him to be quite concrete 
with limited intellect.  His short-term memory was poor and 
the examiner stated that his long-term memory was difficult 
to assess because he claimed not to pay much attention to 
world events.  He reported recurrent nightmares.  The 
diagnosis on Axis I was generalized anxiety disorder and on 
Axis V global assessment of functioning scale (GAF) score of 
55.  No gastrointestinal disorder was reported in the 
multiaxial assessment.  In an addendum in August 1998 the 
examiner stated that the veteran had significant social 
impairment that was overcome somewhat with the help of his 
family.  The examiner opined that his industrial impairment 
was difficult to assess in a 74-year-old and that his age was 
more of an industrial impairment than his anxiety disorder.  
It was the examiner's opinion that it did not seem realistic 
that he could hold down a full-time job.  

VA gastrointestinal radiology in November 1997 was found to 
be unsatisfactory.  Reexamination in March 1999 showed no 
evidence of gastroesophageal reflux, hiatal hernia, ulcers or 
mass lesions or abnormalities of the duodenal bulb or 
duodenal loop.  Physical examination showed that the veteran 
complained of gas and an uncomfortable abdomen and 
constipation for which he took a laxative and stool softener.  
He complained of upper gastrointestinal gas pain and nausea 
no vomiting and frequent heartburn.  He reported good 
appetite and weight between 208-218 pounds (5' 11" height).  
He was described as well developed and well nourished.  The 
abdomen was without organomegaly or masses.  There was mild 
tenderness in the epigastric area but no rebound tenderness.  
He was found to have normoactive bowel sounds.  The examiner 
reviewed upper gastrointestinal study and laboratory reports.  
The diagnosis was history of peptic ulcer disease and reflux, 
history of chronic constipation.

The examiner reported review of the claims file and noted 
that according to the veteran his gastrointestinal symptoms, 
which he had since service greatly affected his industrial 
adaptability. The examiner noted the veteran's report of 
being uncomfortable after taking a laxative and of 
unpredictable diarrhea that restricted him from going out and 
doing what he would like to do.  The examiner stated that his 
predominant gastrointestinal disability was constipation. 

On a VA psychiatric examination in March 1999, the veteran 
complained of being disoriented at times, frequently 
misplacing items and forgetting to turn off appliances.  He 
stated that he was no longer able to count change 
effectively.  He reported taking medicine for stomach trouble 
and stomach pain and ulcer and to help him digest food.  He 
reported a history of several stokes and head injury.  He 
stated that his appetite and weight were good and he had no 
history of homicidal or suicidal thoughts.  He reported that 
he was last employed six years ago cutting pulpwood, which he 
left because of physical problems.  He reported being unable 
to remember recent events.  His daughter was preset and 
reported he had a nervous stomach that swelled a lot and that 
he had gas most of the time.  He said he became nervous when 
his stomach and kidneys bother him.

On the mental status examination, the examiner found the 
veteran appropriately dressed, well nourished and adequately 
groomed.  He exhibited no unusual motor activities.  His 
speech was spontaneous and fluent with no flight of ideas or 
looseness of associations.  His mood was euthymic and his 
affect restricted.  He denied hallucinations and identifiable 
delusions or homicidal or suicidal thoughts.  He was 
precisely oriented to person, place, situation and time.  
Remote, recent and immediate recall was poor.  His judgment 
was adequate, his abstracting ability impaired and his 
insight fair.  

The examiner stated that the claims file was examined and 
that the veteran gave a history consistent with dementia and 
psychological factors affecting medical condition.  The 
examiner opined that exclusive of dementia the effect of 
psychological factors affecting medical condition upon social 
and industrial adaptability was mild.  The diagnoses were 
dementia, not otherwise specified, and psychological factors 
affecting medical condition. The GAF excluding dementia was 
65.

A private medical record dated in February 1999 reported poor 
memory, attention all right, euthymic affect and mood and no 
paranoia or hallucinations.  Diagnostic findings were small 
vessel disease, cognitive/vascular dementia, delirium 
secondary to medication recently added, and questioned sleep 
apnea.  

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule provisions for psychiatric disorders were 
changed effective November 7, 1996 and both the old and new 
criteria are applicable to the veteran's appeal.  Under the 
applicable rating criteria in effect prior to November 7, 
1996, psychological factors affecting gastrointestinal 
condition were evaluated under the general rating formula for 
psychoneurotic disorders. 

A 10 percent evaluation under the old criteria was assigned 
where there was mild impairment of social and industrial 
adaptability.  A 30 percent evaluation under the old criteria 
was assigned where there was definite impairment of social 
and industrial adaptability.  A 50 percent evaluation was 
assigned upon a showing of considerable impairment of social 
and industrial adaptability.  A 70 percent evaluation was 
warranted for severe impairment of social and industrial 
adaptability.  A 100 percent evaluation was assigned where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community and where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, rendering 
the veteran demonstrably unable to obtain or retain 
employment. 

Note (2).  When two diagnoses, one organic and the other 
psychological or psychophysiologic or psychoneurotic, are 
presented covering the organic and psychiatric aspects of a 
single disability entity, only one percentage rating 
evaluation will be assigned under the appropriate diagnostic 
code determined by the rating board to represent the major 
degree of disability.  When the diagnosis of the same basic 
disability is changed from an organic one to one in the 
psychological or psychoneurotic categories, the condition 
will be rated under the new diagnosis.  38 C.F.R. § 4.132, 
Code 9502; effective prior to November 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims then known as the United 
States Court of Veterans Appeals (hereinafter, "the Court") 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons for 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, dated November 9, 1993, the 
VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c) (West 1991).

The revised criteria provide a 10 percent evaluation in the 
presence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation is provided in the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition (see Sec. 4.14).  38 C.F.R. § 4.126(d), effective 
November 7, 1996.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1996), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3.

The maximum rating is 30 percent for severe irritable colon 
syndrome manifested by diarrhea with more or less severe 
abdominal distress.  Diagnostic Code 7319. 

Gastritis, hypertrophic (identified by gastroscope): Chronic; 
with severe hemorrhages, or large ulcerated or eroded areas 
shall be rated 60 percent.  Chronic; with multiple small 
eroded or ulcerated areas, and symptoms shall be rated 30 
percent.  Chronic; with small nodular lesions, and symptoms 
shall be rated 10 percent.  Diagnostic Code 7307.

Ulcer, duodenal, severe; pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health shall 
be rated 60 percent.  Moderately severe; less than severe but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year shall 
be rated 40 percent.  Moderate; recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations shall be 
rated 20 percent.  Mild; with recurring symptoms once or 
twice yearly shall be rated 10 percent.  Diagnostic Code 
7305.


Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation is well grounded.  
Shipwash v. Brown, 8 Vet. App. 218 (1995); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed to the 
extent possible and that no further duty to assist exists 
with respect to the claim.  The veteran has been provided 
comprehensive evaluations in connection with the claim and 
other records have been obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
record pertaining to the history of the veteran's psychiatric 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board has not found any deficiency in the development 
completed by the RO as a result of the Board remand that 
could arguably be viewed as potentially prejudicial to the 
veteran's claim for increase.  Stegall v. West, 11 Vet. App. 
268 (1998).

Service connection is presently in effect for 
psychophysiologic gastrointestinal disorder, which has been 
assigned a 30 percent evaluation.  The schedular criteria for 
evaluation of psychiatric disabilities were changed effective 
November 7, 1996.  Where law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Thus, the veteran's psychiatric disability must be evaluated 
under both the old and new rating criteria to determine which 
version is more favorable to the veteran.  However, the new 
criteria may not be applied prior to the effective date.  
Rhodan v. West, 12 Vet. App. 55 (1998).  

Over the course of this claim, the veteran has received 
several comprehensive VA psychiatric examinations.  
Historically, he has employment as a farmer.  He reported in 
1979 that he quit work in the late 1970's because of a bad 
back.  Recently a VA examiner did not find the psychiatric 
disability a significant factor in his employment picture.  
The examinations showed his affect restricted but overall 
appropriate and without circumstantial thinking.  GAF was 
assessed as 65 on the most recent examination in 1999 that 
confirms symptoms mildly impacting the veteran under the GAF 
scale now in effect.  An earlier examination reported a GAF 
score of 55 that equates with moderate symptoms or difficulty 
from psychiatric disability manifestations.  

On the most recent examination, the examiner opined that the 
veteran was mildly impacted by his service-connected disorder 
socially and industrially.  The several psychiatric 
examinations through 1999 were supplemented with private 
interviews that overall showed a consistent presentation with 
the formal VA psychiatric examinations.  The recent VA 
examination carefully assessed the service-connected disorder 
and adjusted the GAF score to reflect impairment linked to 
the service-connected disability.

The examiners have rendered a diagnosis of psychophysiologic 
disorder now known as psychological factors affecting medical 
condition and GAF scores recently of 55 and 65 that 
correspond generally to mild to moderate symptoms under the 
GAF scales in use since November 7, 1996 and previously 
applicable.  The VA examiner in 1999 raised the score that 
indicates a favorable change was warranted.

In reviewing the medical evidence of record, the Board is of 
the opinion that an evaluation in excess of 30 percent is not 
warranted under the old schedular criteria.  The veteran has 
apparently not been able to work.  He reported physical 
problems were a factor and mild impairment in his ability to 
work has recently been related to his service-connected 
psychiatric disability.  The veteran has not been found 
unable to interact with individuals.  Moreover, GAF score of 
65 was recently reported that reasonably correlates with the 
assessment of mild impairment, and thus no more than the 
definite impairment previously contemplated for a 30 percent 
rating.  

Overall, the veteran's difficulty is well documented.  
Considerable impairment of social and industrial adaptability 
does not appear to have been demonstrated in view of the 
several comprehensive psychiatric evaluations that have 
described an essentially consistent presentation.  These 
reports do not vary greatly and are reasonably accorded great 
probative weight in assessing the level of impairment, as 
they are the products of medical professionals in the field 
of psychiatry.  There is also a problem with dementia, which 
the VA examiner separated from the psychological factors 
affecting medical condition as not related to the veteran's 
service-connected disability.

A 50 percent evaluation is also not warranted under the new 
criteria, as the veteran has not even been shown to have many 
symptoms characteristic of the current 50 percent rating.  
For example, there was no indication of difficulty in 
understanding complex commands; impairment of short- and 
long-term memory linked to the psychophysiologic disorder or 
appreciably impaired judgment; impaired abstract thinking 
linked to this.  The level of symptoms that would correspond 
with difficulty in establishing and maintaining effective 
work and interpersonal relationships is not shown in view of 
the GAF score.  

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Although the representative argues for a 
higher evaluation, the professional medical assessment over 
several comprehensive examinations does not appear to support 
this view.  Factors not service-connected cannot be ignored 
in the veteran's overall psychiatric disability picture and 
the dementia, which appears significant in the VA and private 
reports, is not service-connected.  

Overall, PTSD has been assessed as mild to moderate on recent 
examinations in view of the GAF scores, which appear 
consistent with the examiners' narrative description of 
symptoms.  The recent examinations, in the Board's opinion, 
provide ample evidence for continuing the 30 percent rating 
at this time.  Mittleider v. West, 11 Vet. App. 181 (1998).  
The veteran does not have an organic gastrointestinal 
disorder diagnosis or physical condition as a component of 
the disability.  It is solely rated under the applicable 
psychiatric rating scheme.  The Board would observe that 
recently mild gastritis was mentioned and irritable bowel 
syndrome also mentioned does not provide a rating higher than 
the 30 percent in effect under the corresponding psychiatric 
rating scheme.  Remote ulcer disease is mentioned in the 
record.  Thus even if such symptoms were associate to the 
service-connected disability in the absence of a separate 
diagnosis for organic aspects of the disability, the rating 
would not allow for a higher evaluation in view of the 
overall symptomatology at this time.   

The Board notes that from the information on file, it appears 
that the appellant's psychophysiologic disorder has not 
rendered his disability picture unusual or exceptional in 
nature, shown to in and of itself constitute marked 
interference with employment, or to have required frequent 
inpatient care as to render impractical the application of 
regular schedular standards, thereby precluding assignment of 
an evaluation in excess of the current 30 percent rating on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased rating for psychophysiologic 
gastrointestinal reaction is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

